Case 4:20-cv-00062-BMM Document 28-5 Filed 10/05/20 Page 1 of 2




                   Exhibit C
                                                  Case 4:20-cv-00062-BMM Document 28-5 Filed 10/05/20 Page 2 of 2
Exhibit C: BLM Resource Management Plan Protest Resolutions Completed Since July 29, 2019
                                                                                         Protest Resolution              Protest Resolution Decision Signatory Position
 RMP Name                                                       State      NEPA          Date Completed                  (Delegated) 1                                                            Signatory Name
 Sonoran Desert NM Grazing RMPA                                 CA         EA                September 10, 2020          Assistant Director, Resources and Planning                               David Jenkins
 San Juan Islands NM RMP                                        OR         EIS                 September 3, 2020         Assistant Director, Resources and Planning                               David Jenkins
 Gemini Solar RMPA (Supplement)                                 NV         EIS                   August 14, 2020         Acting Assistant Director, Resources and Planning                        Brian St George
 Borderlands Wind Project RMPA                                  NM         EIS                       July 20, 2020       Acting Assistant Director, Resources and Planning                        Brian St George
 Browns Canyon NM RMP                                           CO         EIS                      June 19, 2020        Acting Assistant Director, Resources and Planning                        Brian St George
 Missoula RMP                                                   MT         EIS                      June 19, 2020        Acting Assistant Director, Resources and Planning                        Brian St George
 Lewiston RMP                                                   MT         EIS                        June 9, 2020       Acting Assistant Director, Resources and Planning                        Brian St George
 Four Rivers FO RMP                                             ID         EIS                        May 1, 2020        Acting Assistant Director, Resources and Planning                        Brian St George
 Moneta Divide Natural Gas and Oil
 Development Plan RMPA                                          WY         EIS                        May 1, 2020        Acting Assistant Director, Resources and Planning                        Brian St George
 Haiwee Geothermal Leasing Area Amendment
 to the CDCA RMP                                                CA         EIS                       April 3, 2020       Acting Assistant Director, Resources and Planning                        Brian St George
 Gemini Solar RMPA                                              NV         EIS                      March 6, 2020        Acting Assistant Director, Resources and Planning                        Brian St George
 Dairy Syncline Mine and Reclamation RMPA                       ID         EIS                 February 20, 2020         Acting Assistant Director, Resources and Planning                        June Shoemaker
 Haines Amendment for the Ring of Fire RMP                      AK         EIS                   February 7, 2020        Acting Assistant Director, Resources and Planning                        June Shoemaker
 Uncompahgre FO RMP                                             CO         EIS                   February 7, 2020        Acting Assistant Director, Resources and Planning                        June Shoemaker
 White River FO TTMP RMPA                                       CO         EIS                   February 7, 2020        Acting Assistant Director, Resources and Planning                        June Shoemaker
 Oklahoma, Kansas, Texas RMP                                    NM         EIS                   February 7, 2020        Acting Assistant Director, Resources and Planning                        June Shoemaker
 ACEC RMPA for Tres Rios FO                                     CO         EIS                   January 29, 2020        Acting Assistant Director, Resources and Planning                        June Shoemaker
 Grand Staircase-Escalante NM/KEPA RMPs                         UT         EIS                   January 24, 2020        Acting Assistant Director, Resources and Planning                        June Shoemaker
 Desert Quartzite Solar Project RMPA                            CA         EIS                    January 9, 2020        Acting Assistant Director, Resources and Planning                        June Shoemaker
 Bears Ears NM RMP                                              UT         EIS               December 13, 2019           Acting Assistant Director, Resources and Planning                        June Shoemaker
 Miles City FO RMPA                                             MT         EIS               November 25, 2019           Acting Assistant Director, Resources and Planning                        June Shoemaker
 Buffalo FO RMPA                                                WY         EIS               November 22, 2019           Acting Assistant Director, Resources and Planning                        June Shoemaker
 Ten West Link Transmission Line RMPA                           AZ         EIS               November 21, 2019           Acting Assistant Director, Resources and Planning                        June Shoemaker
 Ray Land Exchange RMPA                                         AZ         EIS                  October 18, 2019         Acting Assistant Director, Resources and Planning                        June Shoemaker
 Central Coast Oil and Gas RMPA                                 CA         EIS                    October 4, 2019        Acting Assistant Director, Resources and Planning                        Leah Baker
 West Mojave Route Network RMPA                                 CA         EIS                    October 3, 2019        Acting Assistant Director, Resources and Planning                        Leah Baker
 San Pedro Riparian NCA RMP                                     AZ         EIS                       July 30, 2019       Acting Assistant Director, Resources and Planning                        Leah Baker
 Headwaters Forest Reserve RMPA                                 CA         EIS                                   NA      No Protests Received                                                     NA


1
  Per 43 CFR 1600.5-2 (a)(1), the BLM Director is the deciding official for all BLM land use plan protests. Per the BLM Delegation of Authority manual (MS-1203), the Assistant Director, Resources and Planning, is
delegated the authority to review and resolve all protests on BLM land use plans on behalf of the BLM.
